Citation Nr: 1139569	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  97-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for allergic rhinitis, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969 and November 1972 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a February 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that continued a 10 percent rating for allergic rhinitis and an April 2006 rating decision by the VARO in Montgomery, Alabama that denied service connection for a low back disability.  

The Board remanded the claim for an increased rating for allergic rhinitis for additional development in October 1998 and December 1999.  After the completion of the additional development, the Board denied the claim in February 2003.  Following the February 2003 denial, the Veteran appealed the claim to the United States Court of Appeals for Veterans Claims.  The Court vacated the Board's February 2003 decision and remanded the claim to the Board for readjudication.  In March 2004, the Board again remanded the claim for additional development and subsequently denied the claim in a January 2006 decision.  The Veteran again appealed the claim to the Court.  Pursuant to a Joint Motion for Remand, a December 2008 Order of the Court again remanded the claim for readjudication in accordance with the Joint Motion for remand.  The Board again remanded the claim for additional development in March 2010.  

The issue of entitlement to service connection for bronchitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to August 15, 2008, the evidence shows that the Veteran's allergic rhinitis was manifested by greater than 50 percent obstruction of the nasal passage on both  sides and no more than a single polyp on the left side; since August 15, 2008, the evidence shows that the Veteran's allergic rhinitis was manifested by a polyp on the left and right side.  

2.  The Veteran does not have a low back disability attributable to active military service.


CONCLUSIONS OF LAW

1.  Prior to August 15, 2008, the criteria for a rating in excess of 10 percent for  allergic rhinitis were not met; since August 15, 2008, the criteria for a 30 percent rating, but not greater, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6522 (2010). 

2.  The Veteran does not have a low back disability incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2002, March 2004, September 2005, and March 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Allergic Rhinitis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The claims file includes voluminous medical records and treatment for allergic rhinitis by multiple private providers throughout the pendency of this appeal.  The Board will discuss only those records which relate to the symptomatology related to rating criteria at issue in this case.  

An October 1996 private computed tomography (CT) scan of the sinuses shows moderate mucosal thickening of the maxillary sinuses left greater than right.  No polyps were reported at that time.  The physician who ordered the CT scan submitted a letter dated in December 1996 showing those findings.  

An April 1999 VA examination shows that the Veteran was assessed with thickened mucosa and a diagnosis of chronic allergic rhinosinusitis.  

A January 2001 CT scan of the paranasal sinuses ordered by B. Bateman, D.O.,  shows that the right maxillary antrum was approximately 50 percent opacified secondary to diffuse mucosal thickening and there was mild to moderate mucosal thickening of the left maxillary antrum.  

A May 2001 VA examination shows that the Veteran was diagnosed with chronic allergic rhinitis.  He was noted to have a significant amount of obstruction, approximately 70 percent bilaterally.  The Veteran was noted to be unable to work in the yard or do very many activities due to flare-ups of allergies.  

A June 2002 VA examination shows that the Veteran was noted to have a significant amount of obstruction, approximately 60 percent on the right and 70 to 80 percent on the left, with no polyps visualized.  

In January 2004, D. Emerson, M.D., of Oxford Family Practice submitted a letter and indicated that the Veteran appeared to have a small polyp in the left nasal mucosa area.  Medical records dated in January 2004 include a physical examination which notes a small polyp along the left nasal mucosa along the septal area.  

At a March 2004 VA examination, the Veteran was assessed with a small polyp versus a little granuloma on the floor of the left nasal cavity that was anterior to the inferior turbinate.  The examiner noted that the degree of nasal obstruction was a little more narrow that would be normal secondary to mucosal edema.    

A July 2008 CT scan of the paranasal sinuses shows mucosal thickening in the maxillary antra with apparent air fluid levels consistent with acute maxillary sinusitis, mucosal thickening in the ethmoid air cells, and some sphenoid sinus mucosal thickening.  

In August 2008, Dr. Bateman performed a functional endoscopic sinus surgery (FESS) for the Veteran's chronic sinusitis in August 2008.  The post-operative diagnosis was noted to include a left choanal polyp.  A right posterior middle turbinate polyp was removed.  In an October 2008 letter, Dr. Bateman noted that that a membrane on the right side of the Veteran's nose would regenerate and provide a more slippery surface to prevent delay of mucous clearance on the right.  

A CT scan of the paranasal sinuses obtained in August 2008, after the Veteran's sinus surgery, shows that the Veteran's right and left sinuses were nearly completely opacified with some focal areas of hemorrhage within both maxillary sinuses.  

The Veteran underwent a rhinolaryngoscopy in October 2008 at Oxford Family Practice.  No polyps or masses were noted at that time.  

At a June 2011 VA examination, the Veteran was diagnosed with chronic rhinitis, with no evidence of polyposis.  The Veteran was noted to have normal nasal mucosa with no crusting visualized and mild inferior turbinate hypertrophy on the left.  A CT scan of the sinuses revealed sinus mucosal thickening bilaterally, with no evidence of nasal polyps.  The examiner noted that the Veteran's rhinitis did not affect his occupational function or daily activities.  

The Veteran's allergic rhinitis is rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 6822 (2010).  Under that Diagnostic Code, a 10 percent rating is assigned where there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is assigned for allergic rhinitis with polyps.  A 30 percent rating is the highest rating available under that diagnostic code.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2010). 

The Board finds that prior to August 15, 2008, the evidence shows no more than obstruction of the nasal passages on both sides and one small polyp on the left side.  However, the rating criteria for allergic rhinitis require multiple polyps, rather than a single polyp, to qualify for a 30 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).  Therefore, the Board finds that prior to August 15, 2008, a rating greater than 10 percent was not warranted because polyps were not shown.

On August 15, 2008, the evidence shows that the Veteran underwent sinus surgery at which time a polyp on the left and a polyp on the right were reported to be present but removed.  Following the FESS procedure, no polyps were demonstrated on multiple CT scans of the sinuses, both private and VA.  However, as the evidence demonstrates that two polyps were found at the time of the August 2008 sinus surgery, that Board finds that a rating of 30 percent is warranted since that time.  Under Diagnostic Code 6522, a 30 percent rating is the highest rating available.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2010). 

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2010).

The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's allergic rhinitis has been shown to markedly interfere with employment, beyond that contemplated in the assigned rating, or to warrant frequent periods of hospitalization.  While the March 2001 examiner found that the Veteran was unable to work outside or perform many activities due to allergy flare-ups, the  evidence to suggest that allergic rhinitis had significant effects on employment or activities of daily living as noted by the June 2011 VA examiner.  Moreover, the evidence does not suggest that the Veteran's allergic rhinitis requires frequent periods of hospitalization or otherwise markedly interferes with employment.  Consequently, the Board finds that the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met because marked interference with employment and frequent hospitalization are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board finds that a rating greater than 10 percent was not warranted prior to August 15, 2008.  As of August 15, 2008, the Board finds that a rating of 30 percent, but not greater, is warranted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Low Back Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including arthritis, will be presumed to have been incurred during service if the disability becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service medical records show a report of an injury to his left leg in August 1968 when a bomb was dropped on the Veteran's leg.  The Veteran reported mid-back pain which was related to a strained trapezius in February 1977.  The records are otherwise negative for any complaints, findings, or treatment for any low back disability.  The Veteran's February 1965 entrance examination found a normal clinical evaluation of the spine as did examinations in February 1969, November 1970, August 1971, February 1972, July 1974, July 1975, and February 1977.  

Private treatment reports from J. Roman, M.D., dated in September 1994 show a report of a work-related low back injury.  The Veteran was assessed with acute lumbosacral strain.  A computed tomography (CT) scan of the lumbar spine found minimal bulging discs at L3-4 and L5-S1 with mild bulging disc at L5-S1.  In November 1994, the Veteran was assessed with recurrent low back pain.  In a June 1997 letter, Dr. Roman noted that the Veteran had been his patient for almost three years and was treated for lumbosacral strain related to a work injury.  

Private treatment reports from Oxford Family Practice show that the Veteran reported low back pain and spasms in March 2004.  X-rays of the lumbosacral spine found mild degenerative changes.  

Private treatment reports from P. Ryan, D.C., dated in September 2004 show a report of left low back pain.  The Veteran thereafter received chiropractic treatment for his low back pain on three occasions in February 2005 and once in July 2005.  Dr. Ryan submitted a letter dated in October 2003.  Dr. Ryan indicated that the Veteran reported that he was injured in service in August 1968 at which time a five hundred pound bomb dropped from its carriage onto the Veteran's left thigh.  Dr. Ryan reported that x-rays were negative for fractures and the accident strained the Veteran's left lumbar spine and thereafter developed a recurrent intermittent problem with his lumbar and lumbosacral spine.  Dr. Ryan indicated that he reviewed the Veteran's records and opined that the Veteran's long-term recurrent back problem was directly related to the incident in service.  Dr. Ryan also submitted a letter dated in April 2010 and indicated that he Veteran had continued to require treatment for progressive lumbar and lumbosacral pain and based upon the history of the injury sustained in the Navy and after monitoring the condition for years, Dr. Ryan estimated that the initial injury contributed to 75 percent of the current condition.  

At an April 2010 VA examination, the Veteran reported that a bomb fell on his left leg while he was in service and that he began to have back pain following that incident.  The Veteran denied further trauma to his spine following the injury in service.  Following a physical examination which included x-rays of the lumbosacral spine, the Veteran was diagnosed with mild degenerative changes, predominantly at L3-4.  

A medical opinion was obtained from a VA physician in June 2011.  The examiner reviewed the claims file and opined that the Veteran's low back disability was les likely than not caused by or as a result of his time in service.  The examiner indicated that the rationale for the opinion was that the injury to the Veteran's left leg and neck was well documented but there was a lack of evidence for any low back condition.  There was a lack of evidence to show any chronic low back residuals from the leg injury in the yearly service examinations and exit examination.  Furthermore, the most recent lumbosacral spine x-rays found mild degenerative disc disease of the lumbar spine which were forty years post-service and more consistent with degenerative changes that were extremely common in aging and following the post-service work injury which was documented.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a low back disability.  

While the Veteran's service medical records show treatment for a left leg injury, the records do not substantiate a low back injury or treatment for a low back disability.  The first evidence of treatment for a low back disability came in September 1994 when the Veteran was noted to have sustained a work-related injury.  Although Dr. Ryan submitted a statement in 2003 and opined that the Veteran's low back disability was related to his service injury and a statement in 2007 and opined that the initial injury in service contributed to 75 percent of the Veteran's current condition, Dr. Ryan did not acknowledge the Veteran's post-service injury for which the Veteran received treatment.  When examined by VA in 2010, the Veteran was assessed with mild degenerative changes of the lumbar spine and the 2011 VA physician who reviewed the claims file opined that the Veteran's degenerative disc disease of the lumbar spine was less likely than not related to the Veteran's military service and more than likely related aging and the Veteran's post-service injury.  The Board finds that the June 2011 VA examiner's opinion is more persuasive than that of Dr. Ryan because of the rationale provided and reference to the Veteran's medical history.  Because, Dr. Ryan did not discuss the post-service medical injury, the Board finds that physician relied upon an inaccurate or incomplete medical history in providing the opinion, which lessens the persuasive and probative value of that opinion.

Although the Board is not questioning the competence of the Dr. Ryan, the Board also notes that the opinion of Dr. Ryan is not entitled to more weight merely because he treated the Veteran.  VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  

The Veteran has not submitted any evidence which provides a basis for the conclusion that a low back disability manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).  Consequently, the Board finds that presumptive service connection for a low back disability is not warranted. 

The Board acknowledges the Veteran's contention that his low back disability is related to his military service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he has first-hand knowledge; however, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service or another service-connected disorder.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to opine as to the etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Moreover, the Veteran specifically denied trauma to his back following service when examined by VA in 2010.  The private medical records associated with the claims file substantiate an injury to his spine following service.  Consequently, the Board finds that the Veteran's statements regarding an injury in service are less credible because of the inconsistency of his story with the objective evidence, and his subsequent denial of a post-service injury that is shown in the evidence of record.

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran's low back disability was incurred in service or caused thereby.  Furthermore, arthritis or any organic neurological disability of the low back were not shown within one year following separation from service.  Therefore, the claim for service connection for a low back disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).


ORDER

Entitlement to an increased rating for allergic rhinitis, currently rated as 10 percent disabling, prior to August 15, 2008, is denied.

Entitlement to an increased rating of 30 percent, but not greater, for allergic rhinitis, as of August 15, 2008, is granted.

Entitlement to service connection for a low back disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


